McClelland, Presiding Judge:
This is an appeal to reappraisement taken by the collector of customs at the port of San Juan, P. R., from a value found by the United States appraiser on wheat bran imported from the Dominican Republic.
Examination of the record discloses that the unit value of the merchandise was erroneously reported on the pro forma invoice as $1.35 per bag instead of $1.35 per 100 pounds, each bag containing 200 pounds. The extension of the unit price on the invoice was in accordance with the correct value, and entry was made at the total value shown in the extension.
On the hearing of the appeal counsel for the Government and a member of the importing firm on behalf of the defendant stipulated that the correct unit value of the bran was $1.35 per 100 pounds.
I therefore find the correct value of the bran in issue on the date of exportation to have been $1.35 per 100 pounds, less freight, etc., as shown on the invoice. Judgment will issue accordingly.